      Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 1 of 20
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 21, 2021
                IN THE UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

HEIRS OF ESTATE OF ISAAC O.                §
CHAPA, et al.,                             §
                                           §
      Plaintiffs,                          §
                                                           3:20-cv-00362
                                           §
v.                                         §
                                           §
CITY OF ALVIN, et al.,                     §
                                           §
      Defendants.                          §

                    MEMORANDUM OPINION AND ORDER

 JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

        In this case, the survivors of Isaac O. Chapa III bring multiple claims against

 the City of Alvin and several police officers. Before the court is the defendants’

 motion to dismiss (Dkt. 8).

 I.     Background

        In July 2018, Alvin Police received a 911 call reporting that Isaac Chapa was

 suicidal and had fired a gun inside his home.1 Officers responded but discovered that

 Chapa had fled on a motorcycle, taking the firearm with him.2




        1
            Dkt 6 ¶¶ 12-13.
        2
            Id. ¶¶ 14, 16.
                                           1
     Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 2 of 20




       Officers soon found Chapa’s motorcycle at a nearby church.3 They then

spotted Chapa, who was still armed and threatening to kill himself.4 The officers

ordered him to throw his weapon to the ground and surrender, but did not otherwise

try to calm him down or persuade him not to commit suicide.5 After Chapa finally

dropped the gun, the officers told him to get on the ground.6 But he refused.

       Instead, Chapa pleaded with the officers: “Shoot me.”7 As the situation

reached a stalemate, Chapa picked up his gun and pointed it at his temple.8 Officer

Justin Garcia then shot Chapa.9 The other officers also opened fire, and Chapa fell

to the ground.10

       The officers rushed to Chapa but—before administering aid—rolled him onto

his chest and handcuffed him.11 Then they rolled him back over again.12 An officer



       3
           Id. ¶ 15.
       4
            Id. ¶ 16.
       5
            Id. ¶¶ 17–18.
       6
            Id. ¶¶ 21–22.
       7
           Id. ¶ 23.
       8
            Id. ¶ 24.
       9
            Id. ¶ 28.
       Id. ¶¶ 28–29. The defendants contest whether more than one officer opened fire
       10

on Chapa, see Dkt. 11 at 4 n.1, but the court must accept as true the plaintiffs’ allegations.
See Cummings v. Premier Rehab Keller, PLLC, 948 F.3d 673, 675 (5th Cir. 2020).
       11
            Id. ¶ 33.
       12
            Id.
                                              2
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 3 of 20




began first aid, but only after struggling to don a pair of medical gloves.13 EMS soon

arrived and took Chapa to the hospital, where he was pronounced dead.14

       The plaintiffs sued the City of Alvin, as well as officers Forest J. Hill, Margaret

Ray, Joey Breaux, and Justin Garcia, alleging wrongful death and civil-rights

violations. Against the individual police officers, the plaintiffs assert excessive-force

and delay-of-medical-care claims under 42 U.S.C. §§ 1983 and 1988. Against the

City of Alvin, the plaintiffs assert municipal-liability claims, alleging failure to train,

ratification, and “pattern and practice.” The plaintiffs also seek punitive damages.

       The defendants have moved to dismiss the plaintiffs’ amended complaint

under Rule 12(b)(6).15 They argue that the plaintiffs (1) failed to allege facts to state

a claim under any of their theories of liability either against the city or the individual

officers, (2) failed to overcome the presumption of qualified immunity, and (3) failed

to allege facts or state a claim under Texas law.

       To survive a 12(b)(6) challenge, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”16


       13
            Id.
       14
            Id. ¶¶ 34–35.
       15
         Officer Joey Breaux is not a City of Alvin employee, and this motion is not made
on his behalf. See Dkt. 8 at 1 n.3.
        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
       16

U.S. 544, 570 (2007)).
                                             3
      Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 4 of 20




The complaint is liberally construed in the plaintiff’s favor, and all pleaded facts

must be taken as true.17 Mere legal conclusions will not suffice to state a claim.18

II.    Analysis

       A.        Claims under Sections 1985, 1986, and 1988

       42 U.S.C. § 1985 establishes a cause of action for conspiracy to interfere with

civil rights. To state a claim under § 1985(3), a plaintiff must allege facts that show

“(1) a conspiracy involving two or more persons; (2) for the purpose of depriving,

directly or indirectly, a person or class of persons of the equal protection of the laws;

and (3) an act of furtherance of the conspiracy; (4) which causes injury to a person

or property, or a deprivation of any right or privilege of a citizen of the United

States.”19

       A § 1986 claim, which provides a cause of action for neglect in preventing a

conspiracy, is dependent on a § 1985 conspiracy claim.20

       Section 1988 does not provide a substantive right or cause of action. Rather, it

allows an award for attorneys’ and expert fees in an action under sections 1981–



       17
            Campbell v. Wells Fargo Bank, N.A., 781 F.2d 440, 442 (5th Cir. 1986).
      See Iqbal, 556 U.S. at 678 (2009); see also McCoy v. Ku Ku, No. 3:17-CV-0275, 2018
       18

WL 4220843, at *3 (S.D. Tex. Sept. 5, 2018).
       19
            Hilliard v. Ferguson, 30 F.3d 649, 652–53 (5th Cir. 1994).
       20
            42 U.S.C. § 1986; see Clark v. Clabaugh, 20 F.3d 1290, 1295 n.5 (3d Cir. 1994).
                                                4
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 5 of 20




1986.21 It also authorizes courts to apply state common law “where federal law is

unsuited or insufficient ‘to furnish suitable remedies,’” assuming that law is “not

inconsistent with the Constitution and laws of the United States.”22

       The plaintiffs do not allege sufficient facts to state a claim under either § 1985

or § 1986.23 Their complaint mentions no conspiracy or any act in furtherance of a

conspiracy.24 In fact, the word “conspiracy” never appears in their amended

complaint. Moreover, the defendants urging this motion are the City of Alvin and

some of its employees. As a matter of law, they comprise a single entity; the city and

its employees cannot conspire merely among themselves.25 The plaintiffs’ claims

under § 1985 and § 1986 must therefore be dismissed.

       B.        Fourteenth Amendment Delay-of-Medical-Care Claim

       The plaintiffs suggest that Chapa had a right to medical care under the Fourth

Amendment.26 The Fifth Circuit has explained that a pretrial detainee has a

constitutional right to medical care, “whether in prison or other custody,” and that



       21
            Moor v. Alameda Cnty., 411 U.S. 693, 702–703 (1973).
       22
            Id. (quoting 42 U.S.C. § 1988).
       23
            See Dkt. 6 ¶ 10.
       24
            See generally id.
       25
         Hilliard, 30 F.3d at 653; Swilley v. City of Hous., 457 F. App’x 400, 404 (5th Cir.
2012) (per curiam).
       26
            See Dkt. 9 at 2.
                                              5
     Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 6 of 20




right “flows from the procedural and substantive due process guarantees of the

Fourteenth Amendment.”27

        Mirroring the Eighth Amendment standard, under the Fourteenth

Amendment “[l]iability for failing to provide [medical care] attaches if the plaintiff

can show that a state official acted with deliberate indifference to a substantial risk of

serious medical harm and that injuries resulted.”28 “Deliberate indifference is an

extremely high standard to meet”—more than mere negligence.29 A plaintiff must

prove that “officials refused to treat him, ignored his complaints, intentionally

treated him incorrectly, or engaged in any similar conduct that would clearly evince

a wanton disregard for any serious medical needs.”30

        The plaintiffs’ allegations establish that the officers knew of Chapa’s serious

medical need.31 But there are no allegations that the officers refused to treat him,

ignored his complaints, intentionally treated him incorrectly, or betrayed a general


        27
             Wagner v. Bay City, 227 F.3d 316, 324 (5th Cir. 2000).
        28
             Id.
        Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 756 (5th Cir. 2001); see Wagner,
        29

227 F.3d at 324.
        30
             Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (quoting Domino, 239 F.3d at
756).
        31
          Id. at 345 n.12 (“A serious medical need is one for which treatment has been
recommended or for which the need is so apparent that even laymen would recognize that
care is required.” (citing Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir.
1994), abrogated on other grounds by Hope v. Pelzer, 536 U.S. 730 (2002)).
                                                6
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 7 of 20




wanton disregard. That the officers took time to handcuff Chapa and put on medical

gloves before giving first aid might suggest negligence, but it does not show a general

disregard for Chapa’s medical needs.32 Indeed, the plaintiffs concede that medical

aid was given and that an ambulance was called and took Chapa to the hospital.33 The

plaintiffs’ claim for failure to provide medical care is dismissed.

       C.        Excessive-Force Claim and Qualified Immunity

       An excessive-force claim under the Fourth Amendment can arise when police

officers shoot someone they’re trying to detain. Under the Fourth Amendment,

courts evaluate the use of deadly force under an objective-reasonableness standard.34

This requires the court to judge the use of deadly force from “the perspective of a

reasonable officer on the scene, rather than with 20/20 hindsight.”35 As the Supreme

Court has explained, an officer’s use of deadly force is reasonable if “the officer has

probable cause to believe that the suspect poses a significant threat of death or

serious physical injury to the officer or others.”36 But when someone poses “no


       32
         See Wagner, 227 F.3d at 324 (“[D]eliberate indifference, i.e., the subjective intent
to cause harm, cannot be inferred from a . . . failure to act reasonably.” (quoting Hare v.
City of Corinth, 74 F.3d 633, 649 (5th Cir. 1996))).
       33
            See Dkt. 6 ¶¶ 33–34.
       34
            Scott v. Harris, 550 U.S. 372, 382 (2007).
        See Pinder v. Skero, 375 F. Supp. 3d 725, 740 (S.D. Tex. 2019) (quoting Graham v.
       35

Connor, 490 U.S. 386, 396 (1989)).
       36
            Tennessee v. Garner, 471 U.S. 1, 3 (1985).
                                                7
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 8 of 20




immediate threat to the officer and no threat to others, the harm resulting from

failing to apprehend him does not justify the use of deadly force to do so.”37

       The plaintiffs highlight these allegations to show that the officers’ use of force

was unreasonable: (1) the officers knew Chapa was suicidal when they searched for

him and that he had not threatened his family or anyone else—he threatened to harm

only himself,38 and (2) when the officers confronted Chapa, he pointed his gun only

at himself—never at any of the officers.39

       The defendants maintain that qualified immunity defeats the plaintiffs’

excessive-force claim. Qualified immunity protects government officials “from

liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”40

“When properly applied, it protects ‘all but the plainly incompetent or those who

knowingly violate the law.’”41

       Because qualified immunity makes the defendant immune from suit rather

than just liability, “it is effectively lost if a case is erroneously permitted to go to


       37
            Id. at 11.
       38
            Dkt. 6 ¶¶ 25–27.
       39
            Id.
       40
            Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
       41
          Ashcroft v. Al-Kidd, 563 U.S. 731, 743 (2011) (quoting Malley v. Briggs, 475 U.S.
335, 341 (1986)).
                                               8
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 9 of 20




trial.”42 So whether qualified immunity applies should be decided at the earliest

possible stage of the litigation, and a denial is subject to interlocutory appeal.43 “This

scheme prevents a defendant entitled to immunity from being compelled to bear the

costs of discovery and other pre-trial burdens.”44

       To determine whether a defendant is entitled to qualified immunity, the court

conducts a two-step inquiry: (1) “whether a statutory or constitutional right would

have been violated on the facts alleged” and (2) “whether the defendant’s actions

violated clearly established statutory or constitutional rights of which a reasonable

person would have known.”45 The court “may tackle these questions in whatever

order it deems most expeditious.”46

       The Fifth Circuit has twice recently examined whether qualified immunity

protects police officers who use allegedly excessive force in subduing a suicidal

person. In Cole v. Carson, police officers shot and severely injured a 17-year-old boy

holding a gun to his head.47 The trial court denied the officers’ motion for summary



       42
            Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
       43
            Id. at 526–27; Pearson v. Callahan, 555 U.S. 223, 232 (2009).
       44
            Ramirez v. Guadarrama, 844 F. App’x 710, 713 (5th Cir. 2021) (per curiam).
       45
            Defrates v. Podany, 789 F. App’x 427, 430 (5th Cir. 2019).
       46
            Ramirez, 844 F. App’x at 713.
        935 F.3d 444, 448–49 (5th Cir. 2019) (en banc), cert. denied, 141 S. Ct. 111 (2020).
       47

The plaintiffs rely on Cole in their opposition to the motion to dismiss. Dkt. 9 ¶¶ 43–46.
                                                 9
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 10 of 20




judgment on qualified immunity. On appeal, the Fifth Circuit, in a closely divided en

banc opinion, decided the case on the second of the two qualified-immunity

inquiries—the “clearly established” prong. The district court had held that at the

time of the shooting,

       “the law was clearly established” that “shooting a mentally disturbed
       teenager, who was pointing a gun the entire time at his own head and
       facing away from the officer, in an open outdoor area, and who was
       unaware of the officer’s presence because no warning was given prior
       to the officer opening fire, was unlawful.”48

The Fifth Circuit reiterated that clearly established law allows deadly force “only to

protect the life of the shooting officer or others,” and further requires an officer to

give “a warning before deadly force is used ‘where feasible.’”49 So, noting that it

lacked “jurisdiction to reconsider the district court’s factual determinations,” and

that the summary-judgment facts established that the teenager “posed no threat to

the officers or others to support firing without warning,” the Fifth Circuit ruled that

the defendants were not entitled to summary judgment.50




       48
          Id. at 453 (quoting Cole v. Hunter, 68 F. Supp. 3d 628, 643 (N.D. Tex. 2014) (the
trial court’s memorandum opinion)). The officers disputed this rendition of the facts, but
both the trial court and the court of appeals took the facts as the plaintiffs had pleaded them.
       49
            Id. (quoting 471 U.S. at 11–12).
       50
          Id. (citing Cole, 68 F. Supp. 3d at 645); see also id. at 457 (“It will be for a jury to
resolve . . . . The district court did not err in denying the officers qualified immunity at the
summary judgment stage.”)
                                               10
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 11 of 20




      In Ramirez v. Guadarrama, a mentally distraught man, Gabriel Eduardo

Olivas, doused his house and himself in gasoline and threatened to kill himself and

burn down the home.51 Three police officers had responded to a 911 call and were

confronting Olivas as he held a gas can.52 “At that point,” including the officers,

“there were at least six other people in the house, all of whom were in danger.”53

The officers noticed an object in Olivas’s hand that appeared to be a lighter.54

Though one of the officers warned that tasing Olivas would set him ablaze, the other

two discharged their tasers anyway.55 Olivas burst into flames and the house burned

down.56 “The officers at the scene were able to evacuate the family members who

had remained in the house, but Olivas was badly burned and later died from his

injuries.”57

      Olivas’s widow and children sued the two officers who tased him under

§ 1983.58 The officers asserted qualified immunity and moved to dismiss under Rule



      51
           Ramirez, 844 F. App’x at 712.
      52
           Id. at 714.
      53
           Id.
      54
           Id.
      55
           Id.
      56
           Id. at 712.
      57
           Id.
      58
           Id.
                                           11
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 12 of 20




12(b)(6).59 But the trial court denied their motion, “finding that more factual

development was needed.”60 The Fifth Circuit decided the case on the first of the

qualified-immunity inquiries—holding that the officers committed no constitutional

violation as their use of force was reasonable under the circumstances.61

      In reaching its decision, the Ramirez court stressed two points. First, that

“Olivas may only have been threatening to harm himself, but he was threatening to

do so in a way that put everyone in the house (and possibly others) in danger.”62 And

second, that it was unclear “what alternative course the defendant officers should

have followed that would not have led to an outcome free of potential tragedy.”63

Both facts distinguish Ramirez from Cole. In Cole, the teenager was an immediate

threat to only himself, as he was not even aware of the officers approaching him; and

the officers in Cole did have an alternative—they could’ve warned him to drop the

gun before firing.64

      So which of these two cases is more analogous to this one? At first blush, it




      59
           Id.
      60
           Id.
      61
           Id. at 717.
      62
           Id. at 716.
      63
           Id.
      64
           Again, the defendants in Cole disputed these facts. See supra note 48.
                                              12
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 13 of 20




would seem more like Cole, as Chapa only ever threatened to harm himself. But

consider what the Cole court held was “clearly established” as unlawful, dooming

the officers’ chance at qualified immunity: “‘shooting a mentally disturbed [person],

who was pointing a gun the entire time at his own head and facing away from the

officer, in an open outdoor area, and who was unaware of the officer’s presence because

no warning was given prior to the officer opening fire.’”65

       This case is different. Chapa was aware of the officers, and they gave warning.

He was instructed to drop his weapon and he complied. But when he was then

ordered to get down on the ground, he refused, begged the officers to shoot him, and

picked up his gun again. He pointed it back at himself, but now the officers were

facing a mentally unstable man who was defying their instructions, had rearmed

himself, had already discharged his weapon at least once, and who could turn it on

them in a moment. Judge Edith Jones had a point when she wrote in her Cole dissent:

       Neither we nor the Supreme Court has ever held that police officers
       confronted in close quarters with a suspect armed and ready to shoot
       must hope they are faster on the draw and more accurate. The
       increasingly risky profession of law enforcement cannot put those
       sworn to “serve and protect” to a Hobson’s choice: place their lives on
       the line by heroic forbearance or risk their financial security in defense
       of lawsuits. The Supreme Court has repeatedly stated in plain terms
       that the purpose of qualified immunity is to prevent precisely this



       65
            935 F.3d at 453 (quoting Cole, 68 F. Supp. 3d at 643) (emphasis added).
                                              13
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 14 of 20




      quandary.66

      The plaintiffs bear the burden to show the inapplicability of the defendants’

qualified-immunity defense.67 In this case they have failed to do so on both qualified-

immunity inquiries. First, there was no Fourth Amendment violation, as the force

the officers employed was reasonable under the circumstances. Second, the officers

violated no “clearly established” law. The plaintiffs’ excessive-force claim is

dismissed.

      D.       Municipal Liability

      To establish municipal liability under § 1983, a plaintiff must show “(1) an

official policy (2) promulgated by the municipal policymaker (3) was the moving

force behind the violation of a constitutional right.”68 Municipal-liability claims must

be founded on a city’s adoption of a policy “with deliberate indifference to the

known or obvious fact that such constitutional violations would result.”69

      An official policy can manifest in two forms:

      “(1) a policy, statement ordinance, regulation, or decision that is

      66
           Ramirez, 935 F.3d at 457–58 (Jones, J., dissenting).
      67
           McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en banc) (per
curiam).
      68
        Trammell v. Fruge, 868 F.3d 332, 344 (5th Cir. 2017) (quoting Peterson v. City of
Fort Worth, 588 F.3d 838, 847 (5th Cir. 2009)).
      69
         James v. Harris Cnty., 577 F.3d 612, 617 (5th Cir. 2009) (quoting Johnson v. Deep
E. Tex. Reg’l Narcotics Trafficking Task Force, 379 F.3d 293, 309 (5th Cir. 2004)).
                                              14
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 15 of 20




      officially adopted and promulgated by the municipality’s lawmaking
      officers or by an official to whom the lawmakers have delegated policy-
      making authority; or

      (2) a persistent, widespread practice of city officials or employees
      which, although not authorized by officially adopted and promulgated
      policy, is so common and well settled as to constitute a custom that
      fairly represents municipal policy.”70

      Municipal-liability claims require identification of a particular policymaker, as

the plaintiff must distinguish acts attributed to the city from any isolated acts by

individual employees.71 The plaintiffs allege that the City of Alvin’s policymaker

when it comes to police officers’ training is its chief of police—Robert E. Lee.72

                1.     Failure to Train

      The plaintiffs’ allegations against the City of Alvin fall into two categories:

failure to train and ratification.73 “The failure to train can amount to a policy if there

is deliberate indifference to an obvious need for training where citizens are likely to

lose their constitutional rights on account of novices in law enforcement.”74



      70
          Burge v. St. Tammany Par., 336 F.3d 363, 370 (5th Cir. 2003) (quoting Bennett v.
City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (per curiam)).
      71
           See Zarnow v. City of Wichita Falls, 614 F.3d 161, 168 (5th Cir. 2010).
      72
        Dkt. 6 ¶ 44. Chief Lee was named as a defendant in the plaintiffs’ amended
complaint, id. ¶ 5, but he was never served.
      73
          Dkt 6 ¶¶ 43–50. Though the plaintiffs include a heading for “pattern and
practice,” there are no factual allegations about pattern and practice.
      74
           Peterson v. City of Fort Worth, 588 F.3d 838, 849 (5th Cir. 2009).
                                               15
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 16 of 20




According to the plaintiffs, Chief Lee and the police department failed to adequately

train its officers or institute policies and procedures for how to handle suicidal

persons and how to provide adequate medical care to people the police have

injured.75

       But “[d]eliberate indifference is more than mere negligence.”76 The plaintiffs

must show that “the need for more or different training is obvious, and the

inadequacy so likely to result in violations of constitutional rights, that the

policymakers of the city can reasonably be said to have been deliberately indifferent

to the need.”77 Even more, “[c]laims of inadequate training generally require that

the plaintiff demonstrate a pattern.”78 The incidents forming the pattern must be

“fairly similar to what ultimately transpired and, in the case of excessive use of

force, . . . [must] have involved injury to a third party.”79

       The plaintiffs have alleged no other incidents in which Alvin police officers

encountered an armed suicidal person or chose to handcuff a gunshot victim before

giving him first aid, much less any such incidents that amounted to constitutional


       75
            Dkt. 6 ¶¶ 44–45, 48–50.
       76
            Conner v. Travis Cnty., 209 F.3d 794, 796 (5th Cir. 2000) (per curiam).
       77
            City of Canton v. Harris, 489 U.S. 378, 390 (1989).
       78
         Sanders-Burns v. City of Plano, 594 F.3d 366, 381 (5th Cir. 2010) (citing Davis v.
City of N. Richland Hills, 406 F.3d 375, 383 n.34 (5th Cir. 2005)).
       79
            Davis, 406 F.3d at 383.
                                               16
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 17 of 20




violations. And by failing to show a pattern, the plaintiffs have likewise failed to show

that “the need for more or different training is [] obvious[.]”80

       Also, to state a failure-to-train claim, “a plaintiff must allege with specificity

how a particular training program is deficient.”81 To be licensed as a peace officer,

Texas already requires training “on de-escalation and crisis intervention techniques

to facilitate interaction with persons with mental impairments.”82 The plaintiffs have

not sought to explain how this training—that all Texas peace officers must receive—

is insufficient.

                 2.     Ratification

       The plaintiffs’ attempt to assert a ratification theory is similarly unavailing.83

The Fifth Circuit has observed that ratification “is an appropriate basis for imposing

municipal liability only in ‘extreme factual situations.’”84 But the sum of the

plaintiffs’ ratifications are that the Alvin Police Department (1) conducted an

investigation following the shooting of Chapa and (2) no discipline, retraining, or



       80
            City of Canton, 489 U.S. at 389.
       81
            Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir. 2005).
       82
            Tex. Occ. Code § 1701.253(j).
       83
            Dkt. 6 ¶¶ 46–47.
       84
         Miller v. Texas City, No. 3:18-cv-284, 2019 WL 2189262, at *5 (S.D. Tex. May 21,
2019) (Edison, M.J.) (quoting Davidson v. City of Stafford, 848 F.3d 384, 395 (5th Cir.
2017)), adopted by 2019 WL 3082951 (S.D. Tex. July 15, 2019).
                                                17
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 18 of 20




other consequence followed as a result.85 That’s it. Nothing about their allegations

suggests an “extreme factual situation.” What’s more, ratification liability must be

applied with the understanding that “[p]olicymakers alone can create municipal

liability, and so any violation must be causally traceable to them, not just their

subordinates.”86 The plaintiffs offer no facts to connect the supposed ratification

specifically to Chief Lee, and nothing about what the investigation showed. Besides,

as the court has determined that no constitutional violation occurred, it’s hard to

imagine what discipline or retraining would’ve been required.

       The plaintiffs’ failure-to-train and ratification claims, which only conclusory

allegations support, are dismissed.

       E.       State-Law Claims: Wrongful Death and Survival

       The Texas Civil Practice and Remedies Code provides a cause of action for

wrongful death.87 Because the plaintiffs are “within the class of people entitled to

recover under Texas’s wrongful death statute,” they can sue for wrongful-death and

survival damages under § 1983 for injuries resulting from the deprivation of Chapa’s




       85
            Dkt. ¶¶ 46–47.
       86
         Milam v. City of San Antonio, 113 F. App’x 622, 626 (5th Cir. 2004); see also Beattie
v. Madison Cnty. Sch. Dist., 254 F.3d 595, 604 (5th Cir. 2001).
       87
            Tex. Civ. Prac. & Rem. Code §§ 71.002–.004.
                                             18
    Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 19 of 20




constitutional rights.88 But because these state claims turn on the viability of the

§ 1983 claims, and all those claims have been dismissed, these are also dismissed.

      F.        Dismissal of Claims Against Officer Breaux and Chief Lee

      As noted above, the plaintiffs have named Officer Joey Breaux as a defendant,

but he is not an employee of the City of Alvin and thus is not among this motion’s

movants.89 He also hasn’t been served. Likewise, Chief Lee was named as a

defendant in the amended complaint, but has not been served either.90 As it has been

more than 90 days since the plaintiffs filed their amended complaint,91 the court

dismisses the claims against Officer Breaux and Chief Lee.92 Moreover, because the

plaintiffs have failed to state a claim against any of the defendants, including Officer

Breaux and Chief Lee, the claims against them are dismissed with prejudice.

                                        *      *      *

      For all these reasons, the court grants the motion to dismiss (Dkt. 8). All the

plaintiffs’ claims against all the defendants are dismissed with prejudice.




      88
           Baker v. Putnal, 75 F.3d 190, 195 (5th Cir. 1996).
      89
           See supra note 15.
      90
           See supra note 72.
      91
           Dkt. 6, the plaintiffs’ live pleading, was filed on December 14, 2020.
      92
           See FED. R. CIV. P. 4(m).
                                               19
Case 3:20-cv-00362 Document 14 Filed on 07/21/21 in TXSD Page 20 of 20




  Signed on Galveston Island on this 21st day of July, 2021.



                                   ________________________
                                      JEFFREY VINCENT BROWN
                                   UNITED STATES DISTRICT JUDGE




                                    20
